DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 10 February 2021 which claims foreign priority to FR2001399 filed 13 February 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
The term “centimetres” in claims 7 and 8 should be corrected to “centimeters”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 108298058, citations based on translation provided).
- Regarding Claim 1. Zheng discloses a variable-liftability device (9, fig. 1-5 “aerostat” [abstract]), comprising: 
a pressurized hermetically sealed chamber (9, formed of sealing fabric 8) accepting a gas of density lower than the density of the air (inherently required for an aerostat) in contact with external surroundings (inherently, when in use, the aerostat will be in contact with external surroundings); 
a mixer (3/4/5/7) arranged at least partially inside the hermetically sealed chamber (9, fig. 5 illustrates the mixer inside the hermetically sealed chamber) and configured to introduce air into the hermetically sealed chamber (9, “high pressure gas” [abstract] high pressure gas is ambient air being pumped into the aerostat), the mixer (3/4/5/7) comprising a sleeve (5/7) provided with at least one perforation (fig. 1-3 illustrate both sleeve 5 and 7 with multiple perforations) and at least one injector (3), connected to the external surroundings (fig. 1 illustrates the charging connector outside the chamber), for injecting air (“high pressure gas” [abstract]) into the sleeve (5/7, fig. 1 illustrates that the high pressure gas introduced by 3 travels into the sleeves constructed of 5/7).  
- Regarding Claim 2. Zheng discloses the variable-liftability device according to Claim 1, wherein the sleeve (5/7) is obtained from a porous fabric (fig. 1-3 and 5 illustrate the sleeves with holes in them, allowing for them to be equivalent to porous fabric).  
- Regarding Claim 3. Zheng discloses the variable-liftability device according to Claim 1, extending along a longitudinal first axis (A1) (fig. 5 illustrates the aerostat with standard shape, allowing for first and second axis), wherein the sleeve (5/7) has the form of a tube extending substantially along the longitudinal first axis (A1) of the variable-liftability device (9, fig. 3 illustrates the sleeve having a tube form and fig. 5 illustrates the tube extending along the longitudinal first axis).  
- Regarding Claim 4. Zheng discloses the variable-liftability device according to Claim 3, wherein the sleeve (5/7) extends along a second axis (A2) secant with the longitudinal first axis (A1) of the variable-liftability device (9, fig. 3 illustrates that the sleeve extends along a second axis secant to the longitudinal first axis, as the sleeve is cylindrical).  
- Regarding Claim 5. Zheng discloses the variable-liftability device according to Claim 1, wherein the at least one injector (3) is positioned along the sleeve (5/7) of the mixer (3/4/5/7) along the longitudinal first axis (A1) of the variable-liftability device (9, fig. 1 illustrates the arrangement).  
- Regarding Claim 6. Zheng discloses the variable-liftability device according to Claim 5, wherein the at least one injector (3) is positioned at one end of the sleeve (5/7) of the mixer (3/4/5/7, fig. 1 and 3 illustrate the injector positioned at the end of the sleeve portion 5 and end of the sleeve portion 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Obviousness.
- Regarding Claim 7. Zheng discloses the variable-liftability device according to Claim 3, but does not explicity discloses wherein a cross section of the sleeve (S1) of the mixer substantially perpendicular to the longitudinal first axis (A1) is defined by a characteristic dimension (D1) greater than 15 centimeters.
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In the instant case, Zheng discloses the device and given the generally accepted dimensions of aerostat’s, the sleeve of Zheng would fall into a size of greater than 15 centimeters in diameter.
- Regarding Claim 8. Zheng discloses the variable-liftability device according to Claim 3, but does not explicity disclose wherein the cross section of the sleeve (S1) of the mixer substantially perpendicular to the longitudinal first axis (A1) is defined by a characteristic dimension (D1) smaller than 250 centimeters.
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In the instant case, Zheng discloses the device and given the generally accepted dimensions of aerostat’s, the sleeve of Zheng would fall into a size of less than 250 centimeters in diameter.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        29 June 2022